Exhibit 10.49

 

CMG @VENTURES III, LLC

 

AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

 

THIS AMENDMENT, dated as of the 31st day of December, 2003, to the Limited
Liability Company Agreement of CMG@Ventures III, LLC (the “Company”), dated as
of August 7, 1998 (as amended to date, the “Agreement”), is among CMG@Ventures
Capital Corp., a Delaware corporation (the “Capital Member”), and @Ventures
Partners III, LLC, a Delaware limited liability company (the “Managing Member”
and together with the Capital Member, the “Members”). Capitalized terms used
herein, and not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.

 

WHEREAS, the Capital Member and the Managing Member desire to extend the term of
the Company through June 30, 2005; and

 

WHEREAS, in connection with such extension, the Capital Member and the Managing
Member desire to modify certain provisions of the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Members hereby agree as follows:

 

1. Effective Date of Amendment. This Amendment shall become effective on
December 31, 2003 (such date, the “Amendment Effective Date”).

 

2. Election to Extend Term. Pursuant to and in accordance with Section. 8.1.4 of
the Agreement, the Capital Member and the Managing Member have elected to extend
the term of the Company through June 30, 2005, and the Agreement is hereby
amended to reflect such election. For purposes of the Agreement, the period from
January 1, 2004 to June 30, 2005 is hereinafter referred to as the “Extension
Period.”

 

3. Management Fee During Extension Period. Section 4.4.2 of the Agreement is
hereby amended to add, at the end thereof, the following language:

 

“Notwithstanding anything to the contrary in this Agreement or the Management
Contract, during and subsequent to the Extension Period, no Management Fee shall
be due or payable to the Management Company pursuant to Section 4.4.2 of this
Agreement or Section 4 of the Management Contract. Section 4 of the Management
Contract between the Company and the Management Company is hereby deemed to be
amended in the manner described herein, and the Management Company and the
Company, and the Capital Member (by its signature below), hereby consent to such
amendment.”

 



--------------------------------------------------------------------------------

4. Amendment to Section 4.4.3. Section 4.4.3 of the Agreement is hereby amended
by adding, at the end thereof, the following sentence:

 

“Notwithstanding the foregoing, during the Extension Period, any amount received
by the Managing Member, the Management Company and their respective affiliates
which would otherwise be credited against the amount of the Management Fee
pursuant to this Section 4.4.3 shall instead be paid directly to the Company.
The corresponding provisions of the Management Contract between the Company and
the Management Company are hereby deemed to be amended in the manner described
herein, and the Management Company and the Company, and the Capital Member (by
its signature below) hereby consent to such amendment.”

 

5. Amendment to Section 4.5. Section 4.5 of the Agreement is hereby amended by
adding, at the end thereof, the following sentence:

 

“Notwithstanding the foregoing, if the term of the Company ends, the Company
shall not, after the date of any such termination, have a right to attend and/or
participate in any meetings of the LP Advisory Board.”

 

6. Amendment to Section 9.3. Section 9.3 of the Agreement is hereby amended by
adding at Line end thereof the following paragraph:

 

“Notwithstanding the foregoing, with respect to the Extension Period, the
Managing Member shall be required to prepare and deliver to each Member only the
following reports: (i) on or before August 15, 2004, an unaudited balance sheet
as of June 30, 2004 and an income statement for the Company for the six-month
period then ended, accompanied by a report on any material developments in
existing investments which occurred during such six-month period, (ii) on or
before August 15, 2004, a statement showing the balance in each Member’s Capital
Account as of June 30, 2004 and a reconciliation, of such balance, (iii) on or
before February 15, 2005, an unaudited balance sheet as of December 31, 2004 and
an income statement for the Company for the six-month period then ended,
accompanied by a report on any material developments in existing investments
which occurred during such six-month period, (iv) on or before February 15,
2005, a statement showing the balance in each Member’s Capital Account as of
December 31, 2004 and a reconciliation of such balance, (v) on or before August
15, 2005, an unaudited balance sheet as of June 30, 2005 and. an income
statement for the Company for the six-month period then ended, accompanied by a
report on any material developments in existing investments which occurred
during such six-month period, (vi) on or before August 15, 2005, a statement
showing the balance in each Member’s Capital Account as of June 30, 2005 and a
reconciliation of such balance, (vii) on or before December 31, 2004, such other
information, reports and forms as are necessary to assist each Member in the
preparation of his federal, state and local tax returns for the year ending July
31, 2004, (viii) on or before September 30, 2005, such other information,
reports and forms as are necessary to assist each Member in the preparation of
his federal, state and local tax returns for the year ending July 31, 2005, and
(ix) on or before

 

- 2 -



--------------------------------------------------------------------------------

September 30, 2005, such other information regarding existing investments and
portfolio companies as any Member shall reasonably request.”

 

7. Consent to Amendment of Management Contract. The Capital Member, the Managing
Member and the Management Company, by their execution of this Amendment, hereby
consent to the amendment of the Management Contract on the terms set forth
herein, and the Management Contract is deemed amended hereby to the extent
provided herein.

 

8. Ratification. The Agreement is amended by this Amendment only to the extent
expressly provided in this Amendment, and in all other respects, the Agreement
is hereby ratified and confirmed and shall remain in full force and effect.

 

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

10. Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

 

[Signature pages follow.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

MANAGING MEMBER:

     

CAPITAL MEMBER:

@VENTURES PARTNERS III, LLC

     

CMG@VENTURES CAPITAL CORP.

By:

 

/s/ Marc D. Poirier

     

By:

 

/s/ Thomas Oberdorf

Name:

 

Marc D. Poirier

     

Name:

 

Thomas Oberdorf

Title:

 

Managing Member

     

Title:

 

Treasurer and Chief Financial Officer

 

The Management Company and the Company hereby consent to the amendment to the
Management Contract contemplated by Sections 3 and 4 of this Amendment, as of
the date first written above.

 

@VENTURES MANAGEMENT, LLC

By

 

/s/ Marc D. Poirier

   

Authorized Member

CMG @VENTURES III, LLC By  

@Ventures Partners III, LLC,

Managing Member

By

 

/s/ Marc D. Poirier

   

Authorized Managing Member

 

- 4 -